                                                                                                                                   Rev. November 10, 2015
                           Case 1:19-cr-02180-WJ Document 46 Filed 04/07/21 Page 1 of 2
                                    UNITED STATES DISTRICT COURT, DISTRICT OF NEW MEXICO
                                                     SENTENCING MINUTE SHEET
 CR No:        19-2180 WJ                                 USA vs.: Tom
    Date: April 7, 2021                           Name of Deft: Tavor Tom
                Before the Honorable: Chief District Judge William P. Johnson
       Time In/Out: 2:17pm – 3:00 pm                                  Total Time in Court (for JS10): 43 minutes
                Clerk: R. Garcia                                                         Court Reporter: M. Loughran
               AUSA: Joseph Spindle                                             Defendant’s Counsel: James C Loonam
     Sentencing in: Albuquerque, NM                                                           Interpreter:                  N/A
 Probation Officer:            George Rodriguez                                      Interpreter Sworn?             Yes                    No
     Convicted on:             X     Plea            Verdict          As to:            Information                       X Indictment
                If Plea:       X     Accepted        Not Accepted       Adjudged/Found Guilty on Counts:

    If Plea Agreement:         X     Accepted        Not Accepted          No Plea Agreement          Comments:

Date of Plea/Verdict:           11/24/2020       PSR:      X    Not Disputed            Disputed      X     Courts adopts PSR Findings

Evidentiary Hrg:           X    Not Needed         Needed          Exceptions to PSR:

         SENTENCE IMPOSED                            Imprisonment (BOP):          180 months
Supervised Release:                3 years                                                            Probation:
                 Strongly recommends 500-
REC        X     Hour Drug Program                        BOP Sex Offender Program       Other:

 ICE             Court recommends ICE begin removal proceedings immediately or during service of sentence                      ICE not applicable

                                                SPECIAL CONDITIONS OF SUPERVISION
       No re-entry without legal authorization                                       Home confinement for          months         days
       Comply with ICE laws and regulation                                           Community service for          months        days
X      Submit to substance abuse testing not to exceed 60 test per year.             Reside halfway house           months        days
X      Participate in/successfully complete mental health program                    Register as sex offender
       Must not use/possess alcohol and submit to no more than 4 tests a
X      day                                                                           Participate in sex offender treatment program
X      Submit to search of person/property                                           Possess no sexual material
       No contact with victim(s) and/or co-defendant(s)                              No computer with access to online services
       No entering or loitering near victim’s residence                              No contact with children under 18 years
       Provide financial information                                                 No volunteering where children supervised
       Grant limited waiver of confidentiality                                       Restricted from occupation with access to children
       Must not knowingly use or possession of synthetic cannabinoids,
X      etc.                                                                          No loitering within 100 feet of school yards
       No possession of a firearm, ammunition, destructive device or any             Participate in an educational or vocational program approved by
       other dangerous weapon                                                        the Probation Officer
                                   1. Deft must participate in an outpatient substance abuse treatment program and follow the rules
                                      and regulations of that program
                                   2. Deft shall waive your right of confidentiality and allow the treatment substance abuse and
                                      mental health providers to release treatment records to the probation officer and sign all
                                      necessary releases to enable the probation officer to monitor your progress
       OTHER:                      3. Deft must reside in a residential reentry center for a term of (up to) 6 months.
                                                                                                                Pursuant to the Mandatory Victim
                                                                                                                Restitution Act, it is further ordered
                                                                                                                that the defendant will make
                                                                                                                restitution to Erik Benally in the
                                                                                                                amount of $4,077.78; State Farm in
                                                                                                                the amount of $11,522.28; and the
                                                                                                                New Mexico Crime Victim’s
                                                                                                                Reparation Commission in the
                                                                                                                amount of $6,000.00; restitution
Fine:      $ 0.00 (restitution and halfway house imposed)                                 Restitution: $        shall be paid in months 200 or 10%
                                                                                                             Rev. November 10, 2015
                    Case 1:19-cr-02180-WJ Document 46 Filed 04/07/21 Page 2 of 2
                                                                                            of monthly income; Court waives
                                                                                            interest.
SPA:   $ 100.00                                                    Payment Schedule:   X   Due Immediately            Waived
OTHER:
    Advised of Right to Appeal          X    Waived Appeal Rights per Plea Agreement

X   Held in Custody                          Voluntary Surrender
    Recommended place(s) of incarceration:
    FCI facility in Arizona; preferably
X   Tucson, AZ.

    Dismissed Counts:
                            The Court notes the Defendant waives his personal appearance and finds this video hearing to
                            be in the interest of justice and public safety.
                            Mr. Loonam advises PSR reviewed with client; no objections/corrections.
                            Mr. Spindle notes victim’s family members are present by Zoom and would like to address the
                            Court.
                            Victim’s family member addresses the Court.
                            Mr. Spindle addresses the Court; recommends a high end of the guideline range sentence.
                            Mr. Loonam addresses the Court; argues for variance to a term of 7 years.
                            Defendant addresses the Court.
                            Mr. Spindle responds.
                            Mr. Loonam replies.
                            The Court recites 3553 factors and finds a sentence that is sufficient, but not greater than
OTHER COMMENTS:             necessary, is a sentence within the sentencing guideline range; imposes a term of 180 months
